266 S.W.3d 320 (2008)
STATE of Missouri, Respondent,
v.
Orlando CARSON, Appellant.
No. ED 90130.
Missouri Court of Appeals, Eastern District, Division One.
September 16, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 21, 2008.
Gwenda R. Robinson, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Assistant Attorney General, Jefferson City, MO, for respondent.
*321 Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Orlando Carson appeals from his conviction, following a jury trial, of one count of first degree burglary in violation of Section 569.160 RSMo 2000[1] and two counts of violating an order of protection in violation of Sections 455.010 and 455.085. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.